Title: Annual Message to Congress, 17 October 1803
From: Jefferson, Thomas
To: 


          
            To the
              Senate and
              House of representatives of the United States.
          
          In calling you together, fellow citizens, at an earlier day than was contemplated by the act of the last session of Congress, I have not been insensible to the personal inconveniencies necessarily resulting from an unexpected change in your arrangements. but matters of great public concernment have rendered this call necessary; and the interest you feel in these will supercede in your minds all private considerations.
           Congress witnessed, at their late session, the extraordinary agitation produced in the public mind by the suspension of our right of deposit, at the port of New Orleans, no assignment of another place having been made according to treaty. they were sensible that the continuance of that privation would be more injurious to our nation, than any consequences which could flow from any mode of redress. but reposing just confidence in the good faith of the government whose officer had committed the wrong, friendly & reasonable representations were resorted to, and the right of deposit was restored.
           Previous however to this period, we had not been unaware of the danger to which our peace would be perpetually exposed, whilst so important a key to the commerce of the Western country remained under foreign power. difficulties too were presenting themselves as to the navigation of other streams, which, arising within our territories, pass through those adjacent. propositions had therefore been authorised for obtaining, on fair conditions, the sovereignty of New Orleans, & of other possessions in that quarter interesting to our quiet, to such extent as was deemed practicable: and the provisional appropriation of two millions of dollars, to be applied & accounted for by the President of the US. intended as part of the price, was considered as conveying the sanction of Congress to the acquisition proposed. the enlightened government of France saw, with just discernment, the importance to both nations of such liberal arrangements as might best and permanently promote the peace, friendship & interests of both: and the property & sovereignty of all Louisiana, which had been restored to them, has, on certain conditions, been transferred to the US. by instruments bearing date the 30th. of April last. when these shall have recieved the constitutional sanction of the Senate, they will, without delay, be communicated to the Representatives also, for the exercise of their functions as to those conditions which are within the powers vested by the constitution in Congress. whilst the property & sovereignty of the Missisipi and it’s waters secure an independant outlet for the produce of the Western states, & an uncontrouled navigation through their whole course, free from collision with other powers, & the dangers to our peace from that source, the fertility of the country, it’s climate & extent, promise, in due season, important aids to our treasury, an ample provision for our posterity, & a wide spread for the blessings of freedom and equal laws.
           With the wisdom of Congress it will rest to take those ulterior measures which may be necessary for the immediate occupation, & temporary government of the country; for it’s incorporation into our union; for rendering the change of government a blessing to our newly adopted brethren; for securing to them the rights of conscience & of property; for confirming to the Indian inhabitants their occupancy & self-government, establishing friendly & commercial relations with them, & for ascertaining the geography of the country acquired. such materials for your information, relative to it’s affairs in general, as the short space of time has permitted me to collect, will be laid before you when the subject shall be in a state for your consideration.
           Another important acquisition of territory has also been made, since the last session of Congress. the friendly tribe of Kaskaskia Indians, with which we have never had a difference, reduced, by the wars & wants of savage life, to a few individuals unable to defend themselves against the neighboring tribes, has transferred it’s country to the US. reserving only for it’s members what is sufficient to maintain them, in an agricultural way. the considerations stipulated are, that we shall extend to them our patronage & protection, & give them certain annual aids, in money, in implements of agriculture, & other articles of their choice. this country, among the most fertile within our limits extending along the Missisipi from the mouth of the Illinois, to, and up, the Ohio, tho’ not so necessary as a barrier, since the acquisition of the other bank, may yet be well worthy of being laid open to immediate settlement, as it’s inhabitants may descend with rapidity, in support of the lower country, should future circumstances expose that to foreign enterprise. As the stipulations, in this treaty also, involve matters within the competence of both houses only, it will be laid before Congress so soon as the Senate shall have advised it’s ratification.
          
           With many of the other Indian tribes, improvements in agriculture & houshold manufacture, are advancing; and, with all, our peace & friendship are established on grounds much firmer than heretofore. the measure adopted of establishing trading houses among them, & of furnishing them necessaries in exchange for their commodities, at such moderate prices as leave no gain, but cover us from loss, has the most conciliatory & useful effect on them, & is that which will best secure their peace and good will.
           The small vessels authorised by Congress, with a view to the Mediterranean service, have been sent into that sea; and will be able more effectually to confine the Tripoline cruisers within their harbours, & supercede the necessity of convoy to our commerce in that quarter. they will sensibly lessen the expences of that service the ensuing year.
           A further knowledge of the ground in the North Eastern, & North Western angles of the US. has evinced that the boundaries, established by the treaty of Paris, between the British territories & ours in those parts, were too imperfectly described to be susceptible of execution. it has therefore been thought worthy of attention, for preserving & cherishing the harmony & useful intercourse subsisting between the two nations, to remove by timely arrangements what unfavorable incidents might otherwise render a ground of future misunderstanding. a Convention has therefore been entered into, which provides for a practicable demarcation of those limits, to the satisfaction of both parties.
           An account of the reciepts & expenditures of the year ending the 30th. of September last, with the [estimates] for the service of the ensuing year, will be laid before you by the Secretary of the Treasury, so soon as the reciepts of the last quarter shall be returned from the more distant states. it is already ascertained that the amount paid into the treasury, for that year, will exceed  and that the revenue, accrued during the same term, exceeds the sum counted on, as sufficient for our current expences, & to extinguish the public debt, within the period heretofore proposed.
           The amount of debt paid, for the same year, is about 3,100,000. Dollars, exclusive of interest, & making, with the paiment of the preceding year, a discharge of more than eight millions & an half of Dollars of the principal of that debt, besides the accruing interest: and there remain in the treasury nearly six millions of dollars. of these, 880,000. have been reserved for paiment of the first instalment due, under the British convention of Jan. 8. 1802. and two millions are, what have been beforementioned, as placed by Congress under the power & accountability of the President, towards the price of New Orleans & other territories acquired, which, remaining untouched, are still applicable to that object, and go in diminution of the sum to be funded for it.
           Should the acquisition of Louisiana be constitutionally confirmed & carried into effect, a sum of nearly thirteen millions of Dollars will then be added to our public debt, most of which is paiable after fifteen years; before which term the present existing debts will all be discharged, by the established operation of the sinking fund. when we contemplate the ordinary, annual, augmentation of impost, from increasing population & wealth, the augmentation of the same revenue, by it’s extension to the new acquisition, & the economies which may still be introduced into our public expenditures, I cannot but hope that Congress, in reviewing their resources, will find means to meet the intermediate interest of this additional debt, without recurring to new taxes. and applying to this object only the ordinary progression of our revenue, it’s extraordinary increase, in times of foreign war, will be the proper and sufficient fund for any measures of safety or precaution, which that state of things may render necessary in our neutral position.
           Remittances for the instalments of our foreign debt having been found practicable without loss, it has not been thought expedient to use the power, given by a former act of Congress, of continuing them by reloans, & of redeeming, instead thereof, equal sums of Domestic debt, although no difficulty was found in obtaining that accomodation.
           The sum of fifty thousand Dollars, appropriated by Congress for providing gunboats, remains unexpended. the favorable & peaceable turn of affairs, on the Missisipi, rendered an immediate execution of that law unnecessary; & time was desireable, in order that the institution of that branch of our force might begin on models the most approved by experience. The same issue of events dispensed with a resort to the appropriation of a million & a half of dollars, contemplated for purposes which were effected by happier means.
           We have seen with sincere concern the flames of war lighted up again in Europe, & nations with which we have the most friendly & useful relations, engaged in mutual destruction. while we regret the miseries in which we see others involved, let us bow with gratitude to that kind providence, which, inspiring with wisdom & moderation our late legislative councils, while placed under the urgency of the greatest wrongs, guarded us from hastily entering into the sanguinary contest, & left us only to look on, & to pity it’s ravages. these will be heaviest on those immediately engaged. yet the nations pursuing peace will not be exempt from all evil. in the course of this conflict, let it be our endeavor, as it is our interest & desire, to cultivate the friendship of the belligerent nations by every act of justice, & of innocent kindness; to recieve their armed vessels, with hospitality, from the distresses of the sea, but to administer the means of annoyance to none; to establish in our harbours such a police as may maintain law & order; to restrain our citizens from embarking individually in a war in which their country takes no part; to punish severely those persons, citizen or alien, who shall usurp the cover of our flag, for vessels not entitled to it, infecting thereby with suspicion those of real Americans, & committing us into controversies for the redress of wrongs not our own; to exact from every nation the observance, towards our vessels & citizens, of those principles & practices which all civilized people acknowledge; to merit the character of a just nation, & maintain that of an independant one, preferring every consequence to insult & habitual wrong. Congress will consider whether the existing laws enable us efficaciously to maintain this course, with our citizens in all places, & with others while within the limits of our jurisdiction; & will give them the new modifications necessary for these objects. Some contraventions of right have already taken place, both within our jurisdictional limits, & on the high seas. the friendly disposition of the governments from whose agents they have proceeded, as well as their wisdom & regard for justice, leave us in reasonable expectation, that they will be rectified & prevented in future: & that no act will be countenanced by them which threatens to disturb our friendly intercourse. separated by a wide ocean from the nations of Europe, & from the political interests which entangle them together, with productions & wants which render our commerce & friendship useful to them, & theirs to us, it cannot be the interest of any to assail us, nor ours to disturb them. we should be most unwise indeed, were we to cast away the singular blessings of the position in which nature has placed us, the opportunity she has endowed us with, of pursuing, at a distance from foreign contentions, the paths of industry, peace, & happiness, of cultivating general friendship, and of bringing collisions of interest to the umpirage of reason, rather than of force. how desirable then must it be, in a government like ours, to see it’s citizens adopt individually the views, the interests, & the conduct which their country should pursue, divesting themselves of those passions & partialities, which tend to lessen useful friendships, & to embarras & embroil us in the calamitous scenes of Europe. Confident, fellow-citizens, that you will duly estimate the importance of neutral dispositions, towards the observance of neutral conduct, that you will be sensible how much it is our duty to look on the bloody Arena spread before us, with commiseration indeed, but with no other wish than to see it closed, I am persuaded you will cordially cherish these dispositions, in all discussions among yourselves, & in all communications with your constituents. and I anticipate with satisfaction the measures of wisdom, which the great interests, now committed to you, will give you an opportunity of providing, & myself that of approving, and of carrying into execution, with the fidelity I owe to my country.
          
            
              Th: Jefferson
            
            Oct. 17. 1803.
          
        